 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 1 of 8 Pageid#: 223


                                                                           SEP 09 2021
                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         DANVILLE DIVISION


UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 4:05CR00026
                                                )
v.                                              )      OPINION AND ORDER
                                                )
ROBERT ANTUANE EGGLESTON,                       )      JUDGE JAMES P. JONES
                                                )
                                                )
                  Defendant.                    )

      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Lisa M. Lorish, Assistant Federal Public Defender,
Charlottesville, Virginia, for Defendant.

      The defendant, a federal inmate sentenced by the late District Judge Jackson

L. Kiser, seeks a reduction in his supervised release revocation sentence to one day,

in accord with § 404(b) of the First Step Act of 2018 (FSA 2018). The government

agrees that Eggleston is eligible but opposes a reduction in the term of imprisonment.

The issues have been fully briefed and are ripe for decision.

                                          I.

      Eggleston pled guilty to distribution of five or more grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), and possession of a firearm in furtherance of a

drug-trafficking crime, in violation of 18 U.S.C. § 924(c). His total offense level

was 23, based on a drug weight of seven grams of cocaine base and a three-level
 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 2 of 8 Pageid#: 224




reduction for acceptance of responsibility. His guideline range was 70–87 months.

Eggleston was sentenced on May 30, 2006, to a total term of 130 months

imprisonment, consisting of 70 months for the drug distribution offense and a

consecutive mandatory minimum term of 60 months for the § 924(c) offense. At the

time of his sentencing, the Sentencing Guidelines were mandatory, and Judge Kiser

issued the lowest possible within-guidelines sentence.

      On November 4, 2006, Eggleston’s sentence was reduced to 40 months, 20

months on each count, because he had provided substantial assistance. He was

released from federal custody on August 28, 2008, to serve a period of state

incarceration. He was released from state custody on October 28, 2013, and began

a four-year period of federal supervised release.

      In 2016, Eggleston was charged with being a prohibited person in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (No.

4:16CR00003) and conspiracy to possess with intent to distribute and distribute

cocaine base, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C) (No. 4:16CR00007-

003). His probation officer had filed a petition on August 25, 2015, alleging

violation of the conditions of his supervised release. Eggleston pled guilty to the

two new charges. Because he committed these crimes while under supervision, they

were a Grade A violation of his supervised release.




                                        -2-
 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 3 of 8 Pageid#: 225




      On June 15, 2017, the court sentenced Eggleston to 24 months on each of the

violation counts, to be served concurrently to each other and consecutively to the

sentence on the new charges. Eggleston received sentences of 120 months on each

of the new federal charges, to run concurrently to each other and to any prior state

sentence, and a new three-year term of supervised release. His projected release date

is November 27, 2025.

                                          II.

      As noted by the court of appeals,

             [s]ection 404 of the FSA 2018, Pub. L. No. 115-391, 132 Stat.
      5194, provides that “[a] court that imposed a sentence for a covered
      offense may, on motion of the defendant . . . impose a reduced sentence
      as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
      111-220; 124 Stat. 2372) were in effect at the time the covered offense
      was committed.” § 404(b), 132 Stat. at 5222. Covered offenses are
      those for which the statutory penalties were modified by section 2 or 3
      of the Fair Sentencing Act of 2010. § 404(a), 132 Stat. at 5222.
      Importantly, “[n]othing in [§ 404] shall be construed to require a court
      to reduce any sentence pursuant to this section.” § 404(c), 132 Stat. at
      5222.

            The FSA 2018 “fits under the narrow exception to finality
      provided by [18 U.S.C.] § 3582(c)(1)(B) because it expressly permits
      the court to modify a term of imprisonment.” United States v. Wirsing,
      943 F.3d 175, 184 (4th Cir. 2019) (internal quotation marks and
      emphasis omitted). Available relief under the Act is limited to a
      sentence modification rather than a plenary resentencing. See id. at 181
      n.1.

United States v. France, 799 F. App’x 191, 192 (4th Cir. 2020) (unpublished).


                                          -3-
 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 4 of 8 Pageid#: 226




      The court must first consider whether the defendant is eligible for a reduction

in sentence. Second, if the defendant is eligible for reduction, the court must

determine whether, and to what extent, a reduction is warranted. In making this

determination, I must consider the sentencing factors set forth in 18 U.S.C. §

3553(a). United States v. Chambers, 956 F.3d 667, 674 (4th Cir. 2020).

      Eggleston’s original drug distribution offense is a covered offense. This is

because the drug weight of seven grams satisfied 21 U.S.C. § 841(b)(1)(B) at the

time of his sentencing, but following the Fair Sentencing Act of 2010, it would fall

under 21 U.S.C. § 841(b)(1)(C), which has a lower statutory penalty. Eggleston was

serving a term of supervised release on this offense when he violated the conditions

of his release, which led to the 24-month revocation sentence he seeks to reduce.

      The government does not contest that Eggleston is eligible to be considered

for a reduction in sentence under § 404 of the FSA 2018. See United States v.

Venable, 943 F.3d 187, 194 (4th Cir. 2019). However, it asks the court not to

exercise its direction to reduce his sentence of imprisonment in light of the serious

breach of trust he committed while on supervised release.

      In support of his motion, Eggleston cites several factors. First, the guideline

range for his violation has changed. At the time he was sentenced, his violation was

considered Grade A because his underlying drug distribution offense was classified

as a “controlled substance offense” under the sentencing guidelines and he was on


                                        -4-
 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 5 of 8 Pageid#: 227




supervised release for a Class A felony. The Fourth Circuit has since held, however,

that a conspiracy offense does not qualify as a controlled substance offense. United

States v. Norman, 935 F.3d 232, 237 (4th Cir. 2019). Today, the violation would be

a Grade B violation, and the Chapter Seven policy guideline range would be 12–18

months rather than 24–30 months.

      Second, Eggleston asserts that he overserved his original sentence of

imprisonment, which he completed before passage of the FSA 2018. When he was

first sentenced on the original offenses, there was a mandatory minimum five-year

term of imprisonment on each offense, to be served consecutively. His guideline

range on the drug distribution count was 70–87 months. Today, there would be no

mandatory minimum sentence on that count, and according to defense counsel, his

guideline range would be 27–33 months. Had he received a sentence at the low end

of the guideline range and an equivalent reduction for substantial assistance, he

would have served a total term of just 28 months in prison. Instead, he served three

years. Eggleston argues that reducing his revocation sentence from 24 months to

one day would serve to rectify this injustice, noting that he is a Black man who fell

prey to the disparate impact of the crack cocaine sentencing disparity.

      Third, Eggleston cites his positive prison record. He has been incarcerated

for about seven years following his revocation, and he has had no disciplinary

infractions since 2008, during his first period of incarceration. He has shown no


                                        -5-
 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 6 of 8 Pageid#: 228




tendency toward violence, and he has taken various classes to better himself.

Substance abuse treatment has been suspended due to the current COVID-19

pandemic, but he plans to enroll when it resumes.

      Fourth, Eggleston contends that he is not a threat to public safety given his

history of mostly low-level offenses. He argues that his criminal history category of

IV at the time of his initial sentencing overstated his history, which consisted largely

of juvenile offenses that led to no incarceration and several instances of driving

under the influence, driving without a license, and failure to appear. Eggleston

asserts that these offenses were a result of poor judgment in youth and substance

abuse issues. His marijuana-related offenses would not be illegal today given that

Virginia recently decriminalized marijuana.

      Finally, Eggleston asserts that the circumstances of his incarceration have

been much harsher than anticipated due to the COVID-19 pandemic. He contracted

the virus in November 2020.          Programming, visitation, and recreation are

unavailable due to pandemic restrictions. He is served bagged lunches rather than

normal meals. He has lost several family members. All these conditions have

resulted in his incarceration being much more difficult than it was at the time he was

sentenced.

      In opposing Eggleston’s motion, the government primarily points to the

circumstances of the violation that led to his revocation sentence. On August 25,


                                          -6-
 Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 7 of 8 Pageid#: 229




2015, he admitted to an ATF agent that he had flushed two ounces of cocaine just

before a search warrant was executed on a hotel room. He was found with $1,100

in proceeds from drug sales. In pleading guilty to the new offenses, he agreed he

was responsible for between 280 and 840 grams of cocaine base and agreed to forfeit

a semi-automatic rifle, semi-automatic pistol, and ammunition.

      The government also argues that the dramatic 71% reduction Eggleston

received for his substantial assistance effectively eliminated the crack cocaine

sentencing disparity. Despite getting a second chance upon his release, Eggleston

returned to drug dealing within a couple years and dealt in much greater quantities

of cocaine base, with dangerous firearms. The government contends that additional

charges could have been brought against Eggleston had it been known that

subsequent changes in the law would render his conspiracy conviction not a

controlled substance offense. Eggleston did not just conspire to distribute cocaine

base, he actually distributed it, and he could have been charged accordingly.

                                           III.

      On balance, I find that the § 3553(a) factors favor the government’s position,

and it is ORDERED that Defendant’s Motion to Reduce Sentence Pursuant to § 404

of the First Step Act of 2018, ECF No. 76, is DENIED.




                                        -7-
Case 4:05-cr-00026-JPJ Document 88 Filed 09/09/21 Page 8 of 8 Pageid#: 230




                                         ENTER: September 9, 2021

                                         /s/ JAMES P. JONES
                                         Senior United States District Judge




                                   -8-
